Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng (Pub. No.: US 2003/0082900) in view of Luoh (Patent No.: US 7382054).
Re Claim 1, Peng teaches a memory device, comprising: 
a pair of adjacent features ([562+62+64]/[563+62+64], FIGS. 2A-2B) over a semiconductor substrate (50); the adjacent features being spaced from one another by a gap; the features having sidewalls comprising two or more sidewall layers (62/64) at least one of which comprises silicon dioxide (62/64, note that “the first spacer 62 is silicon oxide, and the second spacer 64 is selected from SiN, SiON or silicon oxide”  said the selected material is silicon oxide for 64 in this particular rejection, ¶ [0022]) and outer sidewall surfaces along the gap; the features being first and second lines having a line width defined along a first horizontal direction between the outer sidewalls; and 
alternating electrically conductive plugs (70, FIG. 2E, [0023]) and intervening materials within the trench; the electrically conductive plugs and intervening materials alternating with one another; the intervening materials consisting of silicon nitride (68, [0023]); at least the intervening materials having lateral peripheries that directly contact the outer sidewall surfaces (62/64) of the features, the electrically conductive plugs (70) having surfaces that directly contact silicon nitride of the intervening regions (68).
Peng fails to teach a length extending along a second horizontal direction that is orthogonal to the width; the gap being a trench having a trench width across the first horizontal direction and having a trench length extending along the second horizontal direction; the electrically conductive plugs and intervening materials alternating with one another along the trench length in the second horizontal direction.

    PNG
    media_image1.png
    668
    986
    media_image1.png
    Greyscale

Luoh teaches a length extending along a second horizontal direction ([TL], FIG. 2 [as shown above], note that FIG. 1 is a cross sectional view of FIG. 2 along the A-A line) that is orthogonal to the width; the gap being a trench having a trench width across the first horizontal direction [TW] and having a trench length extending along the second horizontal direction; the electrically conductive plugs (141) and intervening materials (spacers along sidewalls of gate structure 210) alternating with one another along the trench length in the second horizontal direction [TL].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of allowing the minimal distance requirement between the self-aligned contacts and the local interconnects to be widened as taught by Luoh, Abstract. 
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng/Luoh in view of Hofmann (Patent No.: US 6229169).
Re Claim 5, Peng teaches a memory device, comprising: 
a pair of adjacent features ([562+62+64]/[563+62+64], FIGS. 2A-2B) over a semiconductor substrate (50); the adjacent features being spaced from one another by a gap; the features having sidewalls comprising two or more sidewall layers at least one of which comprises silicon dioxide (62/64, note that “the first spacer 62 is silicon oxide, and the second spacer 64 is selected from SiN, SiON or silicon oxide”  said the selected material is silicon oxide for 64 in this particular rejection, ¶ [0022]) and outer sidewall surfaces along the gap; all of the outer sidewall surfaces of the features along the gap comprising silicon dioxide; the features being first and second lines having a line width defined along a first horizontal direction between the outer sidewalls; and 
alternating electrically conductive plugs (70, FIG. 2E, [0023]) and intervening materials within the trench; each of the electrically conductive plugs (70) coupled to a corresponding bit line [0008]; the intervening materials consisting of silicon nitride (68, [0023]); the intervening materials having lateral peripheries that directly contact silicon dioxide (62/64) of the outer sidewall surfaces of the features, the electrically conductive plugs (70) having surfaces that directly contact silicon nitride of the intervening regions (68, FIG. 2E).
Peng fails to teach a length extending along a second horizontal direction that is orthogonal to the width; the gap being a trench extending lengthwise along the second
horizontal direction; and
the electrically conductive plugs and intervening materials alternating with one another along the second horizontal direction lengthwise along the trench.
Luoh teaches a length extending along a second horizontal direction ([TL], FIG. 2 [as shown above]) that is orthogonal to the width; the gap being a trench extending lengthwise along the second horizontal direction; and
the electrically conductive plugs (141) and intervening materials (spacers along sidewalls of gate structure 210) alternating with one another along the second horizontal direction lengthwise along the trench [TL].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of allowing the minimal distance requirement between the self-aligned contacts and the local interconnects to be widened as taught by Luoh, Abstract. 
Moreover, Luoh fails to teach the first and second lines including first and second word lines.
Hofmann teaches the first and second lines including first and second word lines (115, FIG. 11, col. 10, lines 1-10).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of applying the FETs application into the memory device as taught by Hofmann, BACKGROUND OF THE INVENTION. 
Claim(s) 2-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Peng/Luoh or Peng/Luoh/Hofmann] in view of Widjaja (Pub. No.: US 2013/0015517).
	Peng/Luoh or Peng/Luoh/Hofmann] teaches all the limitation of claim 1/5.
Peng/Luoh or Peng/Luoh/Hofmann] fails to teach the limitation of claims 2-4 and 6-8.
Widjaja teaches wherein the first and second lines includes [first and second word lines] of [first and second gate electrodes], respectively and each of the gate electrodes comprises a combination, at least in part, of metal containing compositions.
wherein each of the metal containing compositions contains titanium.
wherein at least one of the metal containing composition consists of titanium nitride (“The gate 60 may be made of, for example, polysilicon material or metal gate electrode, such as tungsten, tantalum, titanium and their nitrides”, FIG. 1, ¶ [0570]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the connectivity of the transistor device as taught by Widjaja, [0570]. 
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are moot due to a new ground of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894